     Case: 1:19-cv-05918 Document #: 13 Filed: 10/18/19 Page 1 of 3 PageID #:49




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RICHARD TAYLOR,

                       Plaintiff,
                                                     No. 1:19-cv-05918
         v.
                                                     Honorable Virginia M. Kendall,
PSC PROFESSIONAL SECURITY                            Judge Presiding
CONSULTANTS, INC,

                       Defendants.

               PROFESSIONAL SECURITY CONSULTANTS, INC.’S
 RULE 12(B)(6) MOTION TO DISMISS COUNT III AND COUNT IV OF PLAINTIFF’S
                          COMPLAINT AT LAW

        Defendants, PROFESSIONAL SECURITY CONSULTANTS, INC, by their attorneys in

this regard, Bradley E. Puklin, and DONOHUE BROWN MATHEWSON & SMYTH LLC, for

its Rule 12(b)(6) motion to dismiss, state as follows:

        I.     INTRODUCTION

        1.     Plaintiff filed his five-count complaint at law on September 4, 2019, in which he

alleged violations of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-

634. See Plaintiff’s Complaint at Law, attached as Exhibit A.

        2.     Professional Security Consultants, Inc. has simultaneously filed its answer and

affirmative defenses to Counts I, II, and V.

        3.     Count III of plaintiff’s complaint, titled “Retaliation” should be dismissed

because plaintiff’s April 19, 2018, termination cannot be causally related to a discrimination

charge that he filed with the Illinois Department of Human Rights on June 4, 2018. Exhibit A, ¶

42. Plaintiff’s termination cannot have been motivated by a discrimination charge that did not

yet exist.
        Case: 1:19-cv-05918 Document #: 13 Filed: 10/18/19 Page 2 of 3 PageID #:50




         4.     Count IV of plaintiff’s complaint, titled “ADEA Coverage,” should be dismissed

because it is duplicative of the allegations contained in Counts I and II.

         II.    ARGUMENT

         5.     Plaintiff was previously employed as a security guard by defendant. Exhibit A, ¶¶

1, 9.

         6.     Plaintiff was transferred to Old Orchard Mall in December 2015. Exhibit A, ¶¶ 1,

10.

         7.     Plaintiff alleges that he was discriminated against in violation of the ADEA when

he arrived at his assignment at Old Orchard. Exhibit A, ¶¶ 2, 11

         8.     Plaintiff alleges that he was treated differently than his coworkers due to his age.

Exhibit A, ¶¶ 15-24.

         9.     Count I is titled “Violation of the Age Discrimination in Employment Act.”

Exhibit A. Count I alleges that plaintiff was terminated and replaced with a younger employee.

Exhibit A, ¶ 26.

         10.    Count II is titled Willful discrimination. Exhibit A. Count II includes allegations

that defendant retaliated against plaintiff for complaining of age discrimination. Exhibit A, ¶ 38.

These allegations in Count II are not the subject of this motion.

         11.    Count III is titled retaliation.    Exhibit A.   Count III alleges that defendant

terminated plaintiff on April 18, 2018, in retaliation for an age discrimination charge that he filed

with the Illinois Department of Human Rights on June 4, 2018. Exhibit A, ¶ 42.

         12.    Plaintiff cannot establish a causal connection between his termination on April 18,

2018, and a charge that he filed with the Illinois department of rights nearly two months later on




                                                   -2-
         Case: 1:19-cv-05918 Document #: 13 Filed: 10/18/19 Page 3 of 3 PageID #:51




June 14, 2018. Plaintiff’s termination could not have been motived by a charge that did not yet

exist.

          13.    Count IV is titled ADEA coverage. Exhibit A. Count IV alleges only that

plaintiff was over the age of 40, and that defendant met the ADEA’s definition of an “employer.”

Exhibit A, ¶¶ 47-48.

          14.    Plaintiff’s allegations that he was over the age of 40, and that defendant employed

more than 15 persons, appear outside of Count IV. Exhibit A, ¶¶ 14, 27.

          15.    The allegations contained in Count IV are duplicative to the allegations of Counts

I and II, and therefore, Count IV should be dismissed. DeGeer v. Gillis, 707 F. Supp. 784, 795-

796 (7th Cir. 2010) (holding that duplicative counts must be dismissed).

          WHEREFORE, Defendant, PROFESSIONAL SECURITY CONSULTANTS, INC.,

respectfully requests that this Honorable Court enter an order dismissing Counts III and IV of

Plaintiff’s Complaint at Law with prejudice, and for such other and further relief that this

Honorable Court deems just and appropriate.



                                       Respectfully submitted,

                                       DONOHUE BROWN MATHEWSON & SMYTH LLC

                                       By:/s/Bradley E. Puklin

                                       Thomas W. Cushing
                                       Bradley E. Puklin
                                       Attorneys for PROFESSIONAL SECURITY
                                       CONSULTANTS, INC
                                       140 South Dearborn Street, Suite 800
                                       Chicago, Illinois 60603
                                       (312) 422-0900
                                       service@dbmslaw.com
                                       cushing@dbmslaw.com
                                       puklin@dbmslaw.com



                                                -3-
